Case: 14-40995       Document: 00512998148        Page: 1    Date Filed: 04/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 14-40995                            April 8, 2015
                                                 Lyle W. Cayce
UNITED STATES OF AMERICA, ex rel, JOSHUA HARMAN,      Clerk


              Plaintiff

v.

TRINITY INDUSTRIES, INCORPORATED; TRINITY HIGHWAY
PRODUCTS, L.L.C.,

              Defendants - Appellees

v.

THE CENTER FOR AUTO SAFETY; THE SAFETY INSTITUTE,
INCORPORATED,

              Appellants




                   Appeal from the United States District Court
                      for the Eastern District of Texas Case
                              USDC No. 2:12-CV-89


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40995         Document: 00512998148          Page: 2    Date Filed: 04/08/2015



                                        No. 14-40995
      This is an appeal of the district court’s denial of a motion to intervene in
a False Claims Act case concerning alleged false representations regarding
guard rail specifications. The United States, by and through Relator Joshua
Harman, (collectively “United States”) brought suit against Trinity Industries,
Inc., and Trinity Highway Products, LLC, (collectively “Trinity”) regarding
undisclosed and improper modifications to guardrail ends. The modifications
have led to malfunctions and safety issues. In August 2014, The Center for
Auto Safety and the Safety Institute (collectively “Safety Groups”) moved to
intervene under Rule 24(b) of the Federal Rules of Civil Procedure for the
limited purpose of seeking to unseal documents filed in this case. The district
court denied the motion to intervene with little explanation and then denied
the motion to unseal because the Safety Groups lacked standing. The Safety
Groups then filed the present appeal.
      A $175 million verdict was rendered against Trinity after trial in October
of 2014. The United States then moved to unseal the documents and the Safety
Groups filed another motion to intervene. The district court subsequently
granted the United States’ motion to unseal the record, but denied without
prejudice the second motion to intervene on the basis that its order unsealing
the record made it largely moot. 1
      Following oral argument on January 8, 2015, the parties filed various
letters pursuant to Rule 28(j) of the Federal Rules of Appellate Procedure. Of
particular significance is the 28(j) letter filed by the Safety Groups on March
6, 2015, asserting that this appeal is not now moot. We disagree. The Safety
Groups sought to intervene for “the limited purpose of seeking to unseal
documents filed in the case.”            The district court has now ordered those
documents to be unsealed. Although the district court failed to specify its


      1   Trinity has appealed the district court’s order unsealing the record, (No. 15-40337).
                                               2
    Case: 14-40995    Document: 00512998148     Page: 3   Date Filed: 04/08/2015



                                 No. 14-40995
reason for the denial of the first motion to intervene, it has since ordered the
relief that formed the basis for the motion. This appeal is limited to the order
entered in the district court on September 4, 2014, denying the first motion to
intervene. The Safety Groups have now appealed the district court’s denial of
the second motion to intervene and that appeal remains pending.
      For the reasons set out herein, this appeal is DISMISSED.




                                       3